Case 4:18-cv-00442-ALM-CMC Document 120 Filed 03/25/20 Page 1 of 8 PageID #: 5773



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

   ED BUTOWSKY,                          §
                                         §
          Plaintiff,                     §
   V.                                    §      CASE NO. 4:18-cv-00442-ALM
                                         §
   DAVID FOLKENFLIK; NPR, INC.;          §
   EDITH CHAPIN; LESLIE COOK; and        §
   PALLAVI GOGOI,                        §
                                         §
                                         §
                                         §
                                         §
                                         §
          Defendants.                    §

        [REDACTED] DEFENDANTS’ SUR-REPLY IN OPPOSITION TO PLAINTIFF’S
               MOTION FOR LEAVE TO FILE AMENDED COMPLAINT
Case 4:18-cv-00442-ALM-CMC Document 120 Filed 03/25/20 Page 2 of 8 PageID #: 5774



                                               I. INTRODUCTION

           Plaintiff’s Motion to Amend is not a matter of fixing a “mistake;” rather, it tries to

  camouflage his misrepresentations and his counsel’s failure to properly investigate them. Neither

  constitute “good cause” for amending a pleading outside the twice-amended Scheduling Order.

           Plaintiff fails at the outset to show the necessary good cause to amend the Scheduling

  Order. 1 Further, he ignores NPR’s authority, including this Court’s opinion that courts can “infer

  bad faith in seeking amendment where the party seeking leave to amend knew of the facts

  underlying the claim at the time the party filed the original pleading yet delayed in amending.”

  Priester v. Deutsche Bank Nat’l Trust Co., No. 4:16-CV-449, 2017 WL 2821715, *7 (E.D. Tex.

  Jun. 30, 2017) (Mazzant, J.) (emphasis added). Unable to deny that he knew the underlying facts

  when he filed his original Complaint, Butowsky instead argues that “Plaintiff did not learn about

  the Defendants’ purported concerns until January of this year[.]” Reply [Dkt. 114] at 3. When he

  learned of NPR’s concerns, of course, is not the issue, but rather whether he knew, and his counsel

  properly investigated, the underlying facts before Plaintiff filed the original pleading.

           Plaintiff’s conduct is not in good faith. He twice previously amended his Complaint,

  continuing to make allegations that he knew to be untrue when he filed his lawsuit. Now, Plaintiff’s

  proposed “fixes” continue to misrepresent essential facts. Documents NPR recently obtained from

  the Aaron Rich case—over Plaintiff’s attempts to block NPR’s access to them 2—further show why

  the Court should deny leave to amend.



  1
    Courts in this district routinely deny amendment for failure to show good cause after the amendment deadline. See,
  e.g., Gresham v. Wells Fargo Bank, N.A., 4:13-CV-711, 2015 WL 1966721, at *2 (E.D. Tex. Apr. 29, 2015), aff’d,
  642 Fed. App’x 355 (5th Cir. 2016); Order, Gilbert v. Outback Steakhouse of Florida, Inc., No. 5:06-cv-00007-DE
  (E.D. Tex. Dec. 13, 2006) (Craven, M.J.).
  2
    Last week NPR received approximately 1,400 pages of Butowsky’s documents in response to NPR’s subpoena to
  Aaron Rich. But NPR still does not have the remaining 30,000 pages found by a forensic examination in the Aaron
  Rich case because Plaintiff has now marked them all “Attorneys Eyes Only.” Yet, Plaintiff still disingenuously claims
  to “have already produced everything” in this case.


  DEFENDANTS’ SUR-REPLY                                                                                       PAGE 1
Case 4:18-cv-00442-ALM-CMC Document 120 Filed 03/25/20 Page 3 of 8 PageID #: 5775



                                                 II. ARGUMENT

           Plaintiff asserts, without citing any authority, that there is “good cause per se” to amend

  because he is attempting to correct a pleading. Reply at 3. The applicable standard is exactly the

  opposite. Under well-established authority of this Court and the Fifth Circuit, leave to amend

  should be denied when the party seeking to amend was aware of the allegations sought to be added

  before filing his original complaint. See Priester, 2017 WL 2821715 at *7; In re Southmark Corp.,

  88 F.3d 311, 316 (5th Cir. 1996). Recently-obtained discovery provides additional evidence that

  he knew when he filed his Complaint that his allegations were false.

  A.       Plaintiff’s Involvement in Investigation and with the Contract

           Plaintiff tries to create an artificial distinction between Wheeler’s investigation and the

  retracted Fox News article. However, both were an integral part of Butowsky’s larger goal to prove

  (and publicize) that Seth Rich hacked the DNC emails. In fact, rather than pursuing discovery

  relating to his claims, he inappropriately continues to seek evidence for this debunked theory

  through discovery in this and other lawsuits. 3 His third attempt to amend must be denied.

           1.       Butowsky hired and paid Wheeler before the Riches signed a contract.

           Each of Butowsky’s Complaints have unequivocally said: “He has never seen the contract”

  with the Rich family. Now, he admits he lied. In his February 16, 2020 letter, he states he did not

  see the contract “until around May 16-17, 2017, when he found it in his spam.” [Dkt. 105, Ex. 5].

  He filed his original Complaint on June 21, 2018 – more than a year after he allegedly “found” the

  document. Still, he kept this lie in the record almost two years.




  3
    See, e.g. Plaintiff’s counsel’s June 11, 2018 blog, encouraging the Washington Times lawyer “to stand firm at least
  until we get to the evidence... if Seth Rich was sending DNC records to Wikileaks.” Ex. A-1. See also Clevenger’s
  email to Kirk Wiebe, Bill Binney and Butowsky indicating his interest in sending subpoenas to the FBI (and others)
  “regarding illegal surveillance of Trump,” so long as he can “show a connection to Ed’s case.” Ex. A-2.


  DEFENDANTS’ SUR-REPLY                                                                                       PAGE 2
Case 4:18-cv-00442-ALM-CMC Document 120 Filed 03/25/20 Page 4 of 8 PageID #: 5776



            His proposed amendment cannot cure this Rule 11 violation. It merely adds a different lie

  in an attempt to minimize his involvement. He proposes changing paragraph 73 to state:

            Butowsky was not a party to the contract between Wheeler and the Rich family. He
            was not involved in any discussions between Wheeler and the Riches over the terms
            of a contract. He only agreed to pay for Wheeler’s services. Butowsky first saw the
            contract between Wheeler and the Riches in May 2017 months after it was signed.

            Documents from Butowsky’s own files show:




                                                                        See Exs. A-5-10. Given these

  facts, this proposed amendment is itself a lie.

            2.     Butowsky’s involvement in the Seth Rich controversy included Wheeler’s
                   investigation and the retracted Fox News article and continues today.

            Forced to admit in his Opposition to the Rule 11 Motion that he was “assisting Ms.

  Zimmerman on the story,” Butowsky now tries to distinguish the Wheeler investigation from the

  Fox News article. [Dkt. 110 at 10-11.] But this red herring ignores documents showing how

  interwoven the two were. In March, 2017, Plaintiff commanded a four-way zoom meeting with

  Zimmerman, Wheeler, and Adam Housley (Zimmerman’s producer) stating: “We are on the 1

  yard line and we need to take it over the goal line and in order to do that we all need to be

  on a video conference as a starting point.” (Ex. A-11).




  4
      Butowsky’s own documents
                                                     Compare Ex. A-3 to Ex. A-4.


  DEFENDANTS’ SUR-REPLY                                                                           PAGE 3
Case 4:18-cv-00442-ALM-CMC Document 120 Filed 03/25/20 Page 5 of 8 PageID #: 5777



             Documents disprove his claims to have not “directed” either the Wheeler investigation or

  the Fox News reporting. For instance,                                                                         (Ex.

  A-14) and                                                                   (Exs. A-15-16). 5



                            (Exs. A-19-22).

                                                                                       (Ex. A-23; see also NPR’s

  Rule 11 [Dkt. 96] Exs. A-17-22);                                                                      (Ex. A-24);

  and promoting the story to Fox News executives, producers and on-air talent claiming to “actually

  [be] the one who’s been putting this together.” (Ex. A-25) 6




  Even after the Fox News article was retracted, Butowsky continued to try to control the narrative,

                                                               (Ex. A-29) and disseminating an unauthorized

  response from Wheeler to the Rich family’s complaint about the article (Ex. A-30).

             While trying to conceal his involvement, 8 Butowsky continues to try to prove his theory

  that Seth Rich was the source of the DNC email leak. 9 Once again, Plaintiff’s proposed amendment

  that he “never interviewed witnesses, prepared a single draft of any report or story,” is belied by


  5

                                              Exs. A-17-18).
  6
                                                                                                           (Ex. A-26).
  7
    Butowsky has sworn that on April 28, 2017 he talked with “a friend who at that time worked in a high level
  intelligence position for the executive branch” who told him that he “personally viewed records that were downloaded
  from Seth Rich’s electronic devices by the FBI.” (Ex. A-28).
  8
    See, e.g., Exs. A-31-34.


  9
      See, e.g., Ex. A-35



  DEFENDANTS’ SUR-REPLY                                                                                      PAGE 4
Case 4:18-cv-00442-ALM-CMC Document 120 Filed 03/25/20 Page 6 of 8 PageID #: 5778



  his own documents.

             3.       Sally Davis is still a Chapwood client, and Butowsky knew that when he filed
                      each of his Complaints.

             Like the Wheeler contract, Butowsky knew before filing his lawsuit that Sally Davis was

  still a Chapwood 10 client but still relied on her misleading email as his sole source of special

  damages. Plaintiff cannot erase his intentional misrepresentations through a late amendment, and

  in any event the amendment should be denied as in bad faith. Indeed, the proposed amendment

  compounds his misrepresentation. After admitting that Chapwood did not lose Davis as a client,

  he proposes amending his complaint to state: “Nonetheless, Chapwood lost millions of dollars in

  investments from this customer and Plaintiff lost income as a direct result.” This too is a falsehood.

  In response, Davis has now confirmed that “[n]o money was removed from [her investment]

  account” because of NPR’s reporting, and that she has “directed no change at all in the amount of

  [her] investments or deposits with Chapwood.” Ex. B, Davis Decl. at ¶¶ 2, 4.

             The Davis footnote is the only allegation of special damages. Without it, Plaintiff has not

  pled a defamation per quod or business disparagement claim. Unless Plaintiff’s proposal to strike

  the footnote also includes dismissal of those claims, this proposed amendment must be denied as

  futile. Regardless, Plaintiff should not be allowed to make further misrepresentations.

                                                 III. CONCLUSION

             Based upon his own documents and admissions, Plaintiff’s Motion for Leave should be

  denied.




  10
       See NPR’s Rule 11 [Dkt. 96], Ex. B (Davis Decl.).


  DEFENDANTS’ SUR-REPLY                                                                         PAGE 5
Case 4:18-cv-00442-ALM-CMC Document 120 Filed 03/25/20 Page 7 of 8 PageID #: 5779



                                      Respectfully submitted,

                                         HAYNES AND BOONE, LLP

                                         By:/s/ Laura Lee Prather
                                         Laura Lee Prather
                                         State Bar No. 16234200
                                         laura.prather@haynesboone.com
                                         Wesley D. Lewis
                                         State Bar No. 24106204
                                         wesley.lewis@haynesboone.com
                                         600 Congress Avenue, Suite 1300
                                         Austin, Texas 78701
                                         Telephone:      (512) 867-8400
                                         Telecopier:     (512) 867-8470

                                         David H. Harper
                                         State Bar No. 09025540
                                         david.harper@haynesboone.com
                                         2323 Victory Avenue, Suite 700
                                         Dallas, Texas 75219
                                         Telephone:      (214) 651-5000
                                         Telecopier:     (214) 651-5940

                                         David J. Bodney
                                         admitted pro hac vice
                                         bodneyd@ballardspahr.com
                                         Ian O. Bucon
                                         admitted pro hac vice
                                         buconi@ballardspahr.com
                                         BALLARD SPAHR LLP
                                         1 E. Washington Street, Suite 2300
                                         Phoenix, Arizona 85004-2555
                                         Telephone:      602.798.5400
                                         Fax:            602.798.5595

                                         Attorneys for Defendants




  DEFENDANTS’ SUR-REPLY                                                       PAGE 6
Case 4:18-cv-00442-ALM-CMC Document 120 Filed 03/25/20 Page 8 of 8 PageID #: 5780



                                 CERTIFICATE OF SERVICE

         The undersigned certifies that on March 23, 2020, a true and correct copy of the foregoing

  document was forwarded via e-email to the following counsel of record:


         Ty Odell Clevenger                              Steven S. Biss
         P.O. Box 20753                                  300 West Main Street, Suite 102
         Brooklyn, NY 11202-0753                         Charlottesville, VA 22903
         979-985-5289 (phone)                            804-501-8272 (phone)
         979-530-9523 (fax)                              202-318-4098 (fax)
         tyclevenger@yahoo.com                           stevenbiss@earthlink.net


                                                  /s/ Laura Lee Prather
                                                  Laura Lee Prather


                 CERTIFICATE OF AUTHORITY TO FILE UNDER SEAL

         Pursuant to Local Rule CV-5(a)(7), Defendants certify that a motion to seal the document
  has been filed separately and immediately prior to this Sur-Reply.

                                                      /s/ Laura Lee Prather
                                                      Laura Lee Prather




  DEFENDANTS’ SUR-REPLY                                                                    PAGE 7
